Citation Nr: 0031527	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  96-00 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for transverse 
myelitis.

2.  Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance of another person 
or on account of being housebound.


REPRESENTATION

Appellant represented by:	To be clarified


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from October 1955 to October 
1957, and from August 1966 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1993 rating decision, in which the 
San Juan, Commonwealth of Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA) denied entitlement 
to special monthly compensation by reason of being in need of 
regular aid and attendance of another person or on account of 
being housebound, and declined to reopen a previously denied 
claim for service connection for transverse myelitis.  As 
addressed in the decision below, the issue of the appellant's 
representation in this matter requires clarification.  
However, in light of the favorable decision below, the Board 
finds that no prejudice results to the appellant in the 
adjudication of the new and material aspect of this claim.

The appellant's claim for entitlement to special monthly 
compensation by reason of being in need of regular aid and 
attendance of another person or on account of being 
housebound is addressed in the remand appended to this 
decision.



FINDINGS OF FACT

1.  In a rating decision dated in May 1988, the RO denied a 
claim for service connection for transverse myelitis on the 
bases that the evidence of record failed to show that such 
disability was either incurred in active service, manifest 
within a year from separation from service or causally 
related to multiple residuals of service connected shell 
fragment wounds.  The appellant failed to submit a timely 
appeal, and that decision became final.

2.  Additional evidence since the RO's May 1988 decision is 
both new and material inasmuch as it includes opinion from 
the VA Chief of a Spinal Cord Injury Service in 1994 that the 
appellant's paraplegia of T- 3, T- 4 is "secondary to the 
injuries he received and the subsequent consequences of these 
injuries from Vietnam."


CONCLUSIONS OF LAW

1.  The RO's May 1988 rating decision which denied service 
connection for transverse myelitis is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(b) (2000).

2.  The evidence received subsequent to the RO's May 1988 
decision, which denied service connection for transverse 
myelitis, is both new and material and serves to reopen the 
claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the newly submitted lay and 
medical evidence is so significant as to warrant reopening of 
his previously denied claim for service connection for 
transverse myelitis.  As such, he believes that his claim 
should be reviewed on the merits with consideration given to 
review of all the evidence of record.  The RO originally 
denied a claim for service connection for transverse 
myelitis, manifested by paralysis of the lower extremities 
and loss of use of anal and bladder sphincter control, as 
directly due to multiple combat injuries in a May 1988 rating 
decision.  The appellant was provided notice of this rating 
decision in December 1988, but he failed to appeal.  An 
unappealed determination of the agency of original 
jurisdiction is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (2000).  As the May 1988 
decision became final, the Board agrees with the RO that the 
new and material standard applies with respect to the 
adjudication of this claim.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).  However, if the claimant 
can thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991).

Evidence is new when it is not merely cumulative or redundant 
of other evidence previously of record.  38 C.F.R. § 3.156(a) 
(2000).  Material evidence is evidence which bears directly 
and substantially upon the specific issue at hand, and which 
by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.  See 
also Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  Evidence 
is presumed credible for the purposes of reopening unless it 
is inherently false or untrue.  Duran v. Brown, 7 Vet.App. 
216, 220 (1994); Justus v. Principi, 3 Vet.App. 510, 513 
(1992).  The evidence relied upon in reopening the claim must 
be both new and material, and the failure to satisfy either 
prong ends the inquiry and requires that the claim be denied.  
Smith v. West, 12 Vet.App. 312 (1999).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty during a period of active service.  38 
U.S.C.A. §§ 1101, 1131 (West 1991).  Myelitis may be presumed 
to have been incurred in service, if the evidence shows that 
such disease became manifest to a degree of 10 percent within 
one year from separation from active service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1112, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (2000).  Additionally, service connection may be 
established on a secondary basis for "any additional 
impairment of earning capacity resulting from an already 
service connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition."  Allen v. Brown, 
7 Vet.App. 439, 448 (1995).  See also 38 C.F.R. § 3.310(a) 
(2000).

Determining what the "issue at hand" is for the purposes of 
reopening a finally denied claim depends on what evidence was 
before the adjudicator when the final decision was made and 
the reasons that were given for the denial of the claim.  See 
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  In the May 
1988 decision, the RO denied the appellant's claim on the 
bases that the evidence failed to show that transverse 
myelitis was either incurred in active service, manifest 
within one year following his discharge from service or 
resulted from multiple residuals of service connected shell 
fragment wounds.  Therefore, the issue currently before the 
Board is whether the additional evidence submitted by the 
appellant since the RO's decision in 1988 is both new and 
material in that tends to establish that transverse myelitis 
was incurred or aggravated during active service, or is 
proximately due to a service connected disability.

At the time of the May 1988 decision, the appellant's service 
medical records revealed that he had incurred multiple 
gunshot and mortar fragment wounds to his right arm, left 
chest abdomen, left buttock, and left leg in December 1967.  
His Medical Board report, dated in April 1968, revealed 
residual disability of multiple fragment wounds of the right 
arm, left chest, abdomen, and left leg with complete median 
and ulnar nerve palsy on the right, post- operative resection 
of neuroma and reanastomosis of the median and ulnar nerves 
at the right elbow, post- operative laparotomy with resection 
of two loops of small bowel, post- operative thoracotomy for 
hemopneumothorax with chest tube insertion of the left chest, 
partial pneumothorax on the right treated, and severed 
musculocutaneous nerve of the right arm.  His clinical 
records, however, were negative for treatment or diagnosis of 
transverse myelitis.

Post- service, a comprehensive VA Compensation and Pension 
examination, dated in October 1968, indicated diagnoses of 
status post gunshot wounds of the abdomen requiring multiple 
bowel resections with residual symptomatology of constant 
pain and disturbed functions, undifferentiated- type 
schizophrenic reaction, symptomatic sequelae of trauma to the 
left lower chest with retained metallic fragment in the left 
hemithorax at the level of the 5th anterior interspace, 
laceration of the right radial nerve at the elbow with 
secondary nerve palsy including wrist drop, and status post 
multiple shrapnel injuries at right axilla, anterior chest 
wall, left upper extremity and left leg.  The appellant 
underwent a resection of the major part of the small bowel at 
a VA Hospital in February 1969.

In a rating decision dated in April 1969, the RO granted 
service connection for schizophrenic reaction, laceration of 
the right radial nerve at the elbow with secondary nerve 
palsy including wrist drop, sequelae of shell fragment wound 
of the chest with retained foreign body in the left lower 
chest, and residuals of shell fragment wounds of the left 
arm, left flank, abdomen, right arm and forearm, right axilla 
and left pretibial area.

In pertinent part, subsequent VA clinical records next show 
that the appellant was diagnosed with a left foot drop due to 
a lesion of the left common peroneal nerve in April 1979.  In 
March 1983, he first complained of loss of use of both lower 
extremities.  A subsequent VA hospitalization in November 
1983 noted his report of sudden onset of severe back pain and 
paralysis of the lower extremities in approximately November 
1982.  A Grand Rounds case discussion resulted in a diagnosis 
of transverse myelitis.  A January 1985 VA Aid and Attendance 
examination report noted findings of a spinal cord injury due 
to transverse myelitis with symptomatology of atrophy of both 
lower extremities and loss of bladder and bowel control.

A May 1985 VA neurological examination report noted that the 
examiner was unable to render an opinion as to the specific 
etiology of the transverse myelitis based upon the evidence 
then of record.  However, in June 1986, the VA Chief of 
Neurology Service concluded, following review of the clinical 
records and consultation with a board of neurologists, that 
the appellant probably had a transverse myelitis in 1982 
which was unrelated to his service connected combat injuries.

In an examination report dated in February 1987, R.V.M., 
M.D., indicated his opinion that the appellant manifested 
damage to the spinal cord with abnormal pattern below T6-8 
until the L1 level, and that a reasonable doubt existed that 
his entire clinical picture was related to his in- service 
injuries and surgeries.

Non- medical evidence before the RO in May 1988 included the 
appellant's argument that the sudden onset of his transverse 
myelitis in November 1982 was etiologically related to his 
trauma injuries incurred during active service.  In support 
of his claim, his representative referred to the 1985 edition 
of The Current Medical Information and Terminology which 
suggested that trauma was a possible cause of transverse 
myelitis.

In connection with the current appeal, the medical evidence 
includes additional service medical records which fail to 
show treatment or diagnosis of transverse myelitis.  An 
August 1983 VA discharge summary revealed a diagnosis of 
"lower paraparesis of undetermined cause - probable 
conversion reaction."  An August 1989 VA neurology 
examination report noted agreement with the findings made by 
the VA Chief of Neurology Services in June 1986.  A July 1993 
VA Aid and Attendance examination noted diagnoses of multiple 
nerve injuries and transverse myelitis at T6.  A VA discharge 
summary, dated in October 1993, noted that Guillain- Barre 
Syndrome was the possible course of his transverse myelitis.  

In a letter dated in May 1994, the VA Chief of a Spinal Cord 
Injury Service noted that the appellant's primary 
disabilities consisted of loss of function of the right arm 
due to injury of the ulnar and median nerve, flaccid 
paralysis of the lower extremities with a paraplegia of T-3, 
T-4, neurogenic bladder and neurogenic bowel.  In assessing 
the overall level of disability, the physician commented as 
follows:

"Certainly we can say that [the appellant] is 
permanently disabled 100% with these injuries not 
only to his right arm but also his paraplegia 
being secondary to the injuries that he received 
and the subsequent consequences of these injuries 
from Vietnam.  Thus he should be 100% service 
connected."

In a subsequent February 1997 opinion with an addendum in 
June 1997, a VA neurologist opined that the transverse 
myelitis shown in 1982 was unrelated to the shell fragment 
wounds, or surgery for repair of same, as the anatomical 
localization of the lesions required to cause each of the 
clinical manifestations were not the same.  The physician 
also opined that transverse myelitis was not directly or 
indirectly related to the appellant's recently diagnosed 
hepatitis. 

The non- medical evidence added to the record since the RO's 
May 1988 opinion includes the appellant's September 1996 
testimony before the RO and statements of record.  In 
essence, he contended that a possibility existed that his 
transverse myelitis resulted from the debilitating effect of 
deep muscle wounds stemming from his battlefield traumas.  He 
also argued that a possible causal relationship might exist 
between his transverse myelitis and his now service connected 
hepatitis C.  

In support of his contentions, the appellant introduced into 
the record an excerpt from the 1971 edition of the Textbook 
of Medicine by Beeson McDermott which notes that transverse 
myelitis is considered a syndrome rather than a disease.  The 
treatise noted that the spectrum of specific causes for 
myelitis was broad and that the cause(s) remained unknown in 
the majority of cases.  The onset was usually abrupt with 
neurological deficit evolving from initial symptoms to 
maximal disability within hours to a few days or occasionally 
a week.  A premonitory history of an upper respiratory or 
other infection or minor trauma was reported in about 25 
percent of cases.  The appellant also referred to a textbook, 
entitled The Current Medical Information and Terminology 
(CMIT) (1985 ed.) page 485, which indicated that possible 
etiological factors included neurotropic virus, complications 
of vaccination, trauma, and insufficient vascular supply.

In July 2000, the VA Chief of a Neurology and Rehabilitation 
Service reviewed the claims folder at the Board's request, 
and provided the expert medical opinion that  concluded as 
follows:

The history of the rather acute onset of low 
back pain followed by progressive weakness and 
incontinence in 1982, suggests a subacute or 
inflammatory process involving the spinal cord; 
however, without documentation of the work-up 
done acutely, such as spinal fluid and 
laboratory, it would be difficult to make an 
exact diagnosis. The presentation certainly 
sounds like a transverse myelitis, which is an 
inflammatory condition which has a completely 
different pathophysiologic mechanism than 
trauma. Based upon the medical records 
supplied, I believe he had evidence of a 
peripheral nerve injury involving the lower 
extremity as a result of the mortar fire injury 
in 1967, leaving him with a gait disorder. I 
further believe that he had a second type of 
episode which had a different pathophysiologic 
mechanism which began in 11 of 1982. Based upon 
the information supplied, I do not have enough 
information to make a formal diagnosis of the 
type of inflammatory process but do not believe 
that the two episodes are related.

As noted above, the appellant has recently submitted opinion 
by the VA Chief of a Spinal Cord Injury Service which 
indicates that his paraplegia of T- 3 T- 4, manifested by 
neurogenic bladder, neurogenic bowel and flaccid paralysis of 
the lower extremities, is "secondary to the injuries that he 
received and the subsequent consequences of these injuries 
from Vietnam."  See Allen, 7 Vet.App. at 448.  The Board is 
of the opinion that this new evidence is also material as it 
corroborates a similar February 1987 private medical opinion 
which was previously of record.  See Paller v. Principi, 3 
Vet.App. 535 (1992) (a second physician's opinion which 
corroborated prior medical evidence was material, 
particularly were an apparent split of medical opinion 
exists).  Due to the significance of the opinion, the Board 
finds that the evidence is sufficient to reopen the claim.

As the issue of the appellant's representation requires 
clarification, the Board finds that the RO should review the 
merits of the claim in the first instance after the appellant 
has designated his representative in this case.


ORDER

The claim of service connection for transverse myelitis is 
reopened.  To this extent only, the appeal is granted.


REMAND

The matter of the appellant's current representation in this 
case requires clarification.  In May 1983, the appellant 
designated the Paralyzed Veterans of America (PVA) as his 
accredited representative.  See VA Form 23-22, entitled 
Appointment of Veterans Service Organization as Claimant's 
Representative, dated May 31, 1983.  Thereafter, the record 
reveals that PVA has been very active in the representation 
of the appellant, to include the filing of his Notice of 
Disagreement and his VA Form 9 regarding the issues on 
appeal.  The record does not reflect that PVA's power of 
attorney has been revoked.

However, in April 1999, the RO began sending correspondence 
to the Puerto Rico Public Advocate for Veterans Affairs 
(PRPAVA).  In February 2000, PRPAVA filed a VA Form 646, 
entitled Statement of Accredited Representation in Appealed 
Case, on behalf of the appellant.  However, there is no 
record that the appellant executed a power of attorney for 
PRPAVA or otherwise revoked the power of attorney for PVA.

A specific claim may be prosecuted at any one time by only 
one recognized organization, attorney, agent or other person 
properly designated to represent the appellant.  38 C.F.R. §§ 
14.631(c)(1), 20.601 (2000).  Regulation provides that 
receipt by VA of a new power of attorney acts to revoke any 
existing power of attorney, unless a claimant specifically 
indicates otherwise.  38 C.F.R. § 14.631(d) (2000).  In light 
of the foregoing, the Board concludes that, before this case 
is decided, the appellant must clarify which organization or 
individual he desires as his representative, and the 
designated organization or individual must be afforded an 
opportunity to review the file and present arguments on his 
behalf.

Furthermore, with regard to the appellant's claim for 
entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance of another person 
or on account of being housebound, the Board notes that the 
appellant was last afforded VA aid and attendance examination 
in July 1993.  Review of his claims folder reveals that his 
most recent VA clinical record is from May 1995.  In a Form 
21-4138 filing dated in May 1999, the appellant indicated 
that he was very ill, bedridden and in a wheelchair.  In view 
of the claimed increase severity of symptoms, the Board is of 
the opinion that the appellant should be afforded a current 
VA aid and attendance examination.



Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the appellant to clarify 
the designation of his service representative.  In 
this regard, the appellant should be informed that 
he must execute a power of attorney designating 
only one individual or organization as his 
representative.  The RO should provide the 
appellant with the appropriate form and 
instructions necessary to designate a power of 
attorney, in compliance with 38 C.F.R. § 14.631 
(2000).

2.  The RO should also contact the appellant and 
request the names, addresses and approximate 
treatment dates of all private providers of 
medical treatment for his current disabilities, to 
include transverse myelitis.

3.  The RO should obtain the appellant's VA 
clinical records since May 1995, and associate 
those records with the claims folder. 

4.  Following the receipt of any additional 
records, the appellant should be afforded a VA 
medical examination for need of aid and 
attendance.  The claims file must be made 
available to the examiner.  The examination should 
clearly indicate the nature of the appellant's 
disabilities and the impact of his service 
connected disabilities on his ability to perform 
daily functions.

The appellant should also be afforded a VA 
psychiatric examination for opinion as to whether 
his service connected schizophrenia, 
undifferentiated type, causes mental incapacity 
such that he requires care or assistance of 
another person on a regular basis to protect him 
from the hazards or dangers incident to his daily 
environment.  The examiner is requested to answer 
this question.  The examiner should also express 
opinion as to whether service connected 
schizophrenia, undifferentiated type, impairs the 
veteran's cognition or otherwise affects him such 
that he requires care or assistance of another 
person on a regular basis to dress or undress 
himself, keep himself ordinarily clean and 
presentable or attend to the wants of nature.  The 
claims folder should be made available to the 
examiner for review.

5.  The appellant is hereby advised that, in the 
event he fails to report for VA examination(s) 
without good cause, his claim may be denied.  
38 C.F.R. § 3.655(b) (2000).

6.  Thereafter, the RO should thoroughly review 
the claims folder to ensure that all regulatory 
requirements under the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
have been satisfied.  Specifically, the RO should 
ensure that all duty to assist and notice 
requirements under the newly enacted 38 U.S.C.A. 
§ 5103A have been satisfied.

7.  After completion of the above, the RO should 
readjudicate the issues on appeal with 
consideration given to all of the evidence of 
record, including any additional evidence obtained 
by the RO pursuant to this remand.  The claim for 
service connection for transverse myelitis must be 
reviewed on a de novo basis.  If any determination 
remains unfavorable, the appellant and his 
representative should be furnished a Supplemental 
Statement of the Case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 13 -


